Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 05/17/2022.  Claims 1-6, 8-14, 30, 32, 34-37 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-6, 8-14, 30, 32, 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 30 which recites the method for infrastructure equipment for use in a wireless communications network, the infrastructure equipment providing a wireless access interface within a system bandwidth, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the system bandwidth comprising a plurality of bandwidth parts, the method comprising: transmitting signals to a communications device using a plurality of activated bandwidth parts and using a plurality of activated beams, receiving signals from the communications device using the plurality of activated bandwidth parts, and receiving a beam failure indication indicating that an activated beam of the plurality of activated beams associated with a first activated bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria, the beam failure indication having been transmitted using communications resources associated with a second activated bandwidth part of the plurality of activated bandwidth parts that is active at a same time as said first activated bandwidth part, wherein each of the plurality of activated bandwidth parts is either a default bandwidth part having a highest activation priority or a non-default bandwidth part having an activation priority which is lower than the activation priority of a default bandwidth part, and the first activated bandwidth part is the default bandwidth.
The prior art of record, also does not teach or suggest the method as recited in claim 32 for a communications device for use in a wireless communications network, the wireless communications network comprising an infrastructure equipment providing a wireless access interface within a system bandwidth, the system bandwidth comprising a plurality of bandwidth parts, the method comprising: transmitting signals using a plurality of activated bandwidth parts, receiving signals using the plurality of activated bandwidth parts, the received signals being signals transmitted using a plurality of activated beams, determining that an activated beam of the plurality of activated beams associated with a first bandwidth part of the plurality of activated bandwidth parts satisfies beam failure criteria, responsive to said determining that the activated beam associated with the first bandwidth part satisfies the beam failure criteria, selecting from the plurality of activated bandwidth parts a second bandwidth part that is active at a same time as said first bandwidth part, and transmitting using communications resources associated with the selected second bandwidth part a beam failure indication indicating that the activated beam associated with the first bandwidth part satisfies the beam failure criteria, wherein the first bandwidth part is associated with a subset of the plurality of activated beams, and the beam failure indication indicates that all activated beams associated with the first bandwidth part satisfy the beam failure criteria.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631